Citation Nr: 1439990	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  14-15 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Kimberly R. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Remand is required to obtain a VA medical addendum opinion because the August 2013 VA medical opinion is inadequate, as there is nothing in the record to suggest that the VA examiner was informed of the fact that the RO had conceded noise exposure.  See March 2014 Statement of the Case.  The August 2013 VA medical opinion states that "[t]he Veteran's MOS has a moderate probability for exposure to hazardous noise."  

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA audiologist who conducted the August 2013 examination to render an addendum opinion.  If the August 2013 examiner is available, he may conduct a records review and respond to the questions below.  If the August 2013 otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  If the examiner is not available, schedule the Veteran for an audiological examination, to be conducted by a qualified examiner.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  The following considerations will govern the examination:

a. The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

b. The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.

c. While it was concluded that the Veteran's bilateral hearing loss was not caused by or a result of military noise exposure because the Veteran's hearing loss was normal at entrance and exit from military service, the Board calls the examiner's attention to the following:

(1) The RO has conceded military noise exposure based upon the Veteran's MOS.

(2) The Veteran contends that his hearing loss was caused by constant exposure to loud squealing radio signals while wearing headphones over two years during military service.  The Veteran contends that because VA found service connection for tinnitus, it is reasonable to assume that his hearing loss is also service-connected, based upon the same noise exposure.

(3) The Veteran's private treatment records dated August 2003 note a history of noise exposure while ranching to tractors and chainsaws.  The Veteran reported that hearing loss runs in his family.  

d. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

(1)  Given the Veteran's account and service and medical records, is there a clinical or medical basis to support the Veteran's assertions?  Please provide a fully reasoned explanation.

(2) Was the Veteran's bilateral hearing loss caused by or the result of the Veteran's active service, and to include whether the hearing loss manifested within one year after discharge from service?

e. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



